Anchorage, Alaska 99501
Phone 907-279-9999
Fax 907-258-3804

1007 West 3rd Ave., Suite 206

FLANIGAN & BATAILLE

Michael W. Flanigan, ABA#7710114
FLANIGAN & BATAILLE

1007 W. 3" Ave., Ste. 206
Anchorage, Alaska, 99501
Telephone: (907)-279-9999
Facsimile: (907) 258-3804

E-Mail: mflanigan@farnorthlaw.com
Attorneys for the Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

 

JARED TUIA,
Plaintiff,
vs.
ANCHORAGE POLICE
DEPARTMENT and MUNICIPALITY Case No. 3:19-cv-00326 HRH
OF ANCHORAGE,
DECLARATION OF JARED TUIA
Defendant.

 

 

 

Comes Now Jared Tuia, under the threat of perjury, and makes the following
declaration.

1. Iam the Plaintiff in the above referenced matter.

2. I have reviewed the factual statements in the Plaintiff's Second Amended

Complaint and declare that all of the factual statements in that pleading

and accurate and true to the best of my knowledge, except paragraph 11,

should state my Masters degree was in Organizational Management, nof

Declaration of Jared Tuia
Tuia v. MOA, et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 1 OF 3

 

Case 3:19-cv-00326-HRH Document 33-1 Filed 12/02/20 Page 1of3
criminology. My undergraduate degree was a Bachelor’s of Science with
an emphasis in Criminology.

3. While I was denied a promotion to Captain in 2015, 2017, 2018 and 2020,
I was not aware of any facts upon which I could legitimately base a claim
of discrimination in regards to the denial of promotions until 2018.

4. The Anchorage Police Department does not have annual performance
evaluations and instead relies on oral interviews. No participant in the
promotion process knows what answers other applicants gave to questions
posed in the interviews.

5. Because this is an opaque process, I took what I thought were reasonable
steps to inquire why I was not promoted after each denial.

6. When I asked for an explanation of my denial of promotion in 2015, I got

A 2
dH Ns
a ERs a confusing explanation that “I could do better elsewhere”, which did not
=e gas
MdssAaz
@ < a 9 @ answer the question as to what I could do better to earn a promotion.
Beotk
Zi ye
eee :
Gee z & 7. 2017 and 2018, when I questioned why I was not promoted, I was not
Lh
i given any explanation.

8. On 9/11/18 I asked Lieutenant McKinnon, who was also turned down for
promotion, if he knew why certain persons were promoted. It was then that
he told me that Deputy Chief McCoy had advised him that the Chief had

Declaration of Jared Tuia
Tuia v. MOA; et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 2 OF 3

 

 

 

Case 3:19-cv-00326-HRH Document 33-1 Filed 12/02/20 Page 2 of 3
already decided who he was going to promote before the applications for
promotion to Captain were even advertised.

9. It was that disclosure that convinced me to file an EEOC claim on
9/24/2018, because it indicated that the promotion process itself was a
sham.

10. I did not believe I had sufficient basis for filing an EEOC discrimination
claim before that time.

DATED AT THIS 2™ DAY OF DECEMBER, 2020

he

By: JARED TUIA

 

CERTIFICATE OF SERVICE

I hereby certify that the foregoing

Pleading was served on the following
counsel, by way of the Court’s ECF system,
on the 2° day of December, 2020.

Ruth Bottstein
Meagan Carmichael
Asst. Municipal Attorneys

uslit@muni.org

/s/Michael Flanigan
FLANIGAN & BATAILLE

FLANIGAN & BATAILLE
Anchorage, Alaska 99501
Phone 907-279-9999
Fax 907-258-3804

1007 West 3rd Ave., Suite 206

 

Declaration of Jared Tuia
Tuia v. MOA; et. al.; CASE NO. 3:19-cv-00326 HRH - PAGE 3 OF 3

 

 

 

Case 3:19-cv-00326-HRH Document 33-1 Filed 12/02/20 Page 3 of 3
